DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 3 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Number 10,657,682 has been reviewed and is accepted. The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Kevin P. Rollins (Reg. No. 64,260) on 2 March 2021.
Replace claims 1-2, 8, 11, and 15-20 with the following:

Claim 1. In a digital medium environment to generate a three-dimensional curve in relation to a three-dimensional object in a three-dimensional environment, a method implemented by a computing device, the method comprising:
receiving, by the computing device, input data describing two-dimensional points of a two-dimensional input curve drawn relative to the three-dimensional object;

classifying, by the computing device, the two-dimensional points as intersecting points or non-intersecting points by projecting one or more rays from a central location through each of the two-dimensional points, wherein first rays projected through the intersecting points intersect the three-dimensional object and second rays projected through the non-intersecting points do not intersect the three-dimensional object;
determining, by the computing device, intersecting segments of the candidate three-dimensional vertices and non-intersecting segments of the candidate three-dimensional vertices based on the classified two-dimensional points; and
generating, by the computing device, the three-dimensional curve by combining the intersecting segments and the non-intersecting segments relative to the three-dimensional object.  

Claim 2. The method as described in claim 1, further comprising using the second rays projected through the non-intersecting points to estimate distances from the candidate three-dimensional vertices of the intersecting segments to the three-dimensional object in the three-dimensional environment.  

Claim 8. The method as described in claim 7, wherein the curvature score of the three-dimensional curve is based at least in part on scores for the intersecting segments and the non-intersecting segments.  

Claim 11. A system comprising:

one or more processors; and
a memory storing computer executable instructions that are executable by the one or more processors to:
receive input data describing two-dimensional points of a two-dimensional input curve drawn relative to a three-dimensional object in a three-dimensional environment;
generate candidate three-dimensional vertices that define locations in the three-dimensional environment for each of the two-dimensional points;
classify the two-dimensional points as intersecting points or non-intersecting points by projecting one or more rays from a central location through each of the two-dimensional points, wherein first rays projected through the intersecting points intersect the three-dimensional object and second rays projected through the non-intersecting points do not intersect the three-dimensional object;
determine intersecting segments of the candidate three-dimensional vertices and non-intersecting segments of the candidate three-dimensional vertices based on the classified two-dimensional points; and



Claim 15. One or more non-transitory computer-readable storage media comprising instructions stored thereon that, responsive to execution by a computing device in a digital medium environment to generate a three-dimensional curve in relation to a three-dimensional object in a three-dimensional environment, cause operations of the computing device including:
receiving input data describing two-dimensional points of a two-dimensional input curve drawn relative to the three-dimensional object;
generating candidate three-dimensional vertices that define locations in the three-dimensional environment for each of the two-dimensional points;
classifying the two-dimensional points as intersecting points or non-intersecting points by projecting one or more rays from a central location through each of the two-dimensional points, wherein first rays projected through the intersecting points intersect the three-dimensional object and second rays projected through the non-intersecting points do not intersect the three-dimensional object;
determining intersecting segments of the candidate three-dimensional vertices and non-intersecting segments of the candidate three-dimensional vertices based on the classified two-dimensional points; and
generating the three-dimensional curve by combining the intersecting segments and the non-intersecting segments relative to the three-dimensional object.  
Claim 16. The one or more non-transitory computer-readable storage media comprising the instructions stored thereon as described in claim 15, responsive to the execution by the computing device, cause further [[the]] operations of the computing device 

Claim 17. The one or more non-transitory computer-readable storage media comprising the instructions stored thereon as described in claim 15, responsive to the execution by the computing device, cause further [[the]] operations of the computing device 

Claim 18. The one or more non-transitory computer-readable storage media as described in claim 17, wherein the curvature score of the three-dimensional curve is based at least in part on scores for the intersecting segments and the non-intersecting segments.

Claim 19. The one or more non-transitory computer-readable storage media as described in claim 15, wherein the three-dimensional curve has a topology that includes portions of the three-dimensional curve in front of the three-dimensional object and behind the three-dimensional object.  

Claim 20. The one or more non-transitory computer-readable storage media comprising the instructions stored thereon as described in claim 15, responsive to the execution by the computing device, cause further [[the]] operations of the computing device 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is the examiner’s statement of reasons for allowance.
Regarding independent claim 1, the prior art of record McDaniel, Richard., U.S. Pre-Grant Application Number 2006/0082571, hereinafter McDaniel, teaches feature of allowing rendering of three-dimensional sketch using two-dimensional sketch input where the two-dimensional sketch input is further processed to be in simplified form consisting of points. (McDaniel Specification Paragraph [0121]: “In FIG. 8A, for example, an input line 802 may be drawn by a user. In some embodiments, the input line 802 may be similar to the input line 602 and/or may be comprised by the input line strokes 602a-c. The input line 802 may, for example, be comprised of one or more line strokes input by the user. According to some embodiments, the input line 802 may be defined by a plurality of line points 810-1. The plurality of line points 810-1 may, for example, be points defined by a digitizing device utilized by the user. In some embodiments, the line points 810-1 of the input line 802 may be reduced to produce the simplified line 804, as shown in FIG. 8B. Any of the line points 810-1 deemed to be redundant and/or otherwise unnecessary may, for example, be removed. According to some embodiments, line segments 812-1 may be created and/or identified between any remaining line points 810-1.”; Paragraph [0127]: “In some embodiments, the graphical analysis method 1000 may be implemented with respect to the exemplary drawing 600 to produce a three-dimensional sketch.”)
The prior art of record Joshi et al., U.S. Pre-Grant Application Number 2013/0127836, hereinafter Joshi, teaches feature of casting a ray through two-dimensional stroke point(s) to plane with three-dimensional points and curve to determine depth value representing distance between them. (Joshi Figure 8 and Specification Paragraph [0133]: “A depth value relative to the plane may be assigned to each point on the 3D curve, as indicated at 802. In at least some embodiment, assigning a depth value to a point on the 3D curve may be performed as follows. A ray is cast from the camera through both the 3D point on the curve and the plane. The (signed) depth value is the distance between those two points. Note that elements 800 and 802 effectively project the 3D curve(s) into 2D (the plane). As indicated at 804, a next point on the 2D stroke is taken. As indicated at 806, the depth value of the corresponding point on the 3D curve is found. As indicated at 808, a ray is cast from the camera through the 2D stroke point and plane. As indicated at 810, a walk out from the plane is performed according to that depth value.”)
Prior art of record Shimada et al., U.S. Pre-Grant Application Number 2009/0284550, hereinafter Shimada, teaches feature of transforming two-dimensional curve into three-dimensional by projecting the curve onto a 3D template model using ray-tracing algorithm. (Shimada Specification Paragraph [0108]: “When creating curves entirely on a 3D surface template, users' strokes are first beautified into 2D smooth curves on the sketching plane using the method described in section 3. The newly created 2D curve is then transformed into 3D by projecting the curve onto a 3D template model using a readily available ray-tracing algorithm.”)
Prior art Grabli et al., U.S. Pre-Grant Application Number 2007/0176929, hereinafter Grabli, teaches feature of determining whether overlapping strokes belongs to single patch of surface or different surfaces by utilizing ray projection. (Grabli Figure 1-2 and Specification Paragraph [0013]: “If the strokes together depict a single view patch, they do not correspond to an occlusion in the scene. An example of this situation is illustrated in FIG. 1. In the opposite case, the strokes do depict an occlusion because they belong to different portions of surface in the scene that overlap in the view. An example of this situation is illustrated in FIG. 2.”; Paragraph [0035]: “The quantitative invisibility of a stroke can be computed by tracing a ray from the viewpoint to its corresponding anchor point and counting the number of intersected surfaces.”)
Prior art Smith, Joshua Edward., U.S. Pre-Grant Application Number 2003/0038799, hereinafter Smith, teaches feature of displaying two-dimensional line taking into consideration which three-dimensional points along that line would be in front of or behind model. (Smith Specification Paragraph [0026]: “Alternatively, the 2D line showing the distance being measured can be drawn as a solid line where 3D points along that line would be in front of, or coincident with, the model and as a dotted line where 3D points along that line might appear to be behind the object.”)
Prior art of record Anderson, Michael Hugh., U.S. Pre-Grant Application Number 2006/0132495, hereinafter Anderson, teaches feature of rendering three-dimensional (Anderson Figure 4-5 and Specification Paragraph [0045]: “FIG. 4 is plan view of an isosceles triangle 400. Isosceles triangle 400 may include a base 402, a leg 404, and a leg 406, where a length "b" of leg 404 equals a length "b" of leg 406. Isosceles triangle 400 further may include a vertex 408, a vertex 410, and a vertex 412 where vertex 412 may open towards base 402, with base 402 having a length "a." A midpoint (xm, ym) 414 may reside exactly halfway along length "a," between vertex 408 and vertex 410. Moreover, a B-line 416 may extend from midpoint 414 along a height "h" to vertex 412. In the example of FIG. 4, base 402 may be the straight line segment to be rendered by 3D graphics accelerator 108 and displayed on display device 118.”)
However, while each of prior art of record teaches particular portion of limitations of the independent claim 1 when taken individually, the prior arts of record either alone or in combination fails to expressly teach or suggest the combination of elements recited in the claim of: classifying, by the computing device, the two-dimensional points as intersecting points or non-intersecting points by projecting one or more rays from a central location through each of the two-dimensional points, wherein first rays projected through the intersecting points intersect the three-dimensional object and second rays projected through the non-intersecting points do not intersect the three-dimensional object; determining, by the computing device, intersecting segments of the candidate three-dimensional vertices and non-intersecting segments of the candidate three-dimensional vertices based on the classified two-dimensional points; and generating, by by combining the intersecting segments and the non-intersecting segments relative to the three-dimensional object.
Independent claims 11 and 15 are system and computer-readable storage media claims reciting functions that are similar in scope to the functions performed by the method claim 1 and thus, include similar allowable subject matter identified in the claim 1. Therefore, the claims 11 and 15 are allowed under the same rationale. 
Claims 2-10, 12-14, and 16-20 are allowed as being dependent upon allowed independent claims 1, 11, and 15. 
Conclusion
Prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure: see PTO-892.
Regarding prior art Krs, Vojtěch, et al. "Skippy: Single view 3D curve interactive modeling." ACM Transactions on Graphics (TOG) 36.4 (July, 2017): 1-12, the examiner notes that while the prior art recites various feature closely related to claimed subject matter, the examiner notes that the prior art does not quality as valid prior art by being published on July 2017. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAE WON YOON whose telephone number is (571)270-3051.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAE WON YOON/Primary Examiner, Art Unit 2612